We concur in the determination that the judgment of the honorable Court of Civil Appeals should be reversed and that of the County Court should be affirmed, basing our opinion that the service by publication upon the defendant in the original judgment was valid, upon the undoubted principle of the amenability of the citizen of the State to its laws, the right of the State to provide by statute for that character of service upon an absent citizen, and the express previous decision of the question by this court in Fernandez v. Casey, 77 Tex. 452,14 S.W. 149.
Reversed and judgment of County Court affirmed.